Citation Nr: 0922011	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder for the period prior to July 
18, 2006.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder for the period beginning July 
18, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which continued the 30 percent evaluation for 
posttraumatic stress disorder.  In a July 2007 rating 
decision, the RO granted a 50 percent evaluation, effective 
July 18, 2006.  The Veteran argues he warrants evaluations in 
excess of 30 and 50 percent.

In March 2009, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record. 

The issue of entitlement to a rating in excess of 50 percent 
for posttraumatic stress disorder for the period beginning 
July 18, 2006 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 18, 2006, posttraumatic stress disorder was not 
manifested by occupational and social impairment with reduced 
reliability and productivity.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
posttraumatic stress disorder prior to July 18, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in May 2005 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of the rating criteria that would be 
needed to obtain a higher evaluation for the service-
connected posttraumatic stress disorder prior to the July 
2005 rating decision on appeal.  However, in the July 2005 
rating decision, the Veteran was provided with the criteria 
needed for a 50 percent evaluation for posttraumatic stress 
disorder.  He was again provided this rating criteria in the 
July 2007 rating decision, which awarded him a 50 percent 
evaluation as of July 18, 2006.  The claim was subsequently 
readjudicated in the March 2008 statement of the case.  Thus, 
any prejudice to the Veteran for this error was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records 
(including Vet Center records).  VA also provided the Veteran 
with examinations.  VA attempted to obtain private medical 
records identified by the Veteran, but the facility 
(Counseling Affiliates) stated the records had been 
destroyed.  VA properly informed the Veteran of this fact.  
See Mach 2008 statement of the case.  Lastly, as mentioned in 
the Introduction, VA provided him with a hearing before the 
Board.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of this 
portion of his claim and did in fact participate.  Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, and 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
the decisions made in this case, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to each part of 
the Veteran's claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the criteria for evaluating posttraumatic stress 
disorder, a 30 percent rating is assigned when the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 51 to 60 indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

Service connection for posttraumatic stress disorder was 
granted by means of a November 2001 rating decision and 
assigned a 30 percent evaluation, effective January 25, 2001.  
He filed his current claim for increase in January 2005.  In 
the July 2005 rating decision, the RO continued the 
30 percent evaluation, and the Veteran appealed.  In a July 
2007 rating decision, the RO granted a 50 percent evaluation, 
effective July 18, 2006.  The Board is addressing only the 
part of the Veteran's claim where he seeks an evaluation in 
excess of 30 percent.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent prior to July 18, 2006.  
The reasons follow.

Prior to July 18, 2006, the evidence did not show 
occupational and social impairment with reduced reliability 
and productivity.  For example, an August 2004 VA treatment 
record shows the Veteran reported he was maintaining a full-
time job (he has worked there since 1990).  He reported 
having a good relationship with his family.  In the June 2005 
VA examination report, the examiner noted the Veteran had 
been married to his wife for 33 years and had "good 
relationships with his children."  This is evidence against 
a finding that the Veteran has difficulty in maintaining 
effective social relationships.  In the August 2004 treatment 
record, the examiner described the Veteran's judgment as 
"good," which is evidence against impaired judgment.  The 
Veteran also had "intact" memory, which is evidence against 
impairment in memory.  The Veteran was alert, oriented times 
three, and had thoughts that were organized, relevant, and 
logical.  This is evidence against circumstantial, 
circumlocutory, and stereotyped speech.  He was described as 
having a pleasant affect, euthymic mood, and being motivated 
for treatment.  The examiner noted, "No depression."  This 
is evidence against flattened affect and disturbances in 
motivation and mood.

The other VA treatment records, dated from October 2004 to 
May 2005, show similar clinical findings.  See VA treatment 
records, dated October 1, 2004; February 4, 2005; and May 12, 
2005.  Additionally, the June 2005 VA examination report 
shows clinical findings that do not support a 50 percent 
evaluation.  The Veteran noted that he limited his alcohol 
intake so that he could "stay in control."  That indicates 
good judgment.  As already noted above, he indicated he had 
been married for 33 years and had good relationships with his 
children.  The examiner stated the Veteran was cooperative, 
and that his thought processes were logical with no evidence 
of a thought disorder.  Cognition was "grossly intact," and 
insight and judgment were "good."  The examiner concluded 
that the Veteran remained "quite functional socially and 
vocationally."  The Board is aware that the examiner 
described the Veteran as "somewhat intense" and "serious," 
however, the overall symptoms reported relating to the 
service-connected posttraumatic stress disorder do not 
establish that the Veteran's posttraumatic stress disorder 
was 50 percent disabling prior to July 2006.  

In sum, the Board finds that the Veteran does not meet the 
criteria for a 50 percent evaluation prior to July 18, 2006.  
This finding is not based solely on the lack of the Veteran 
showing the specific symptoms listed under the 50 percent 
evaluation.  Rather, the Board has taken into account the 
Veteran's overall symptomatology.  For the most part, the 
Veteran was generally functioning independently, 
appropriately, and effectively.  He had been in the same job 
since 1990.  He had been married to his wife for 33 years and 
described having good relationships with his children.  The 
Veteran has never reported having panic attacks.  He has 
denied hallucinations, delusions, homicidal ideations, and 
suicidal ideations.  In the June 2005 VA examination, the 
examiner assigned global assessment of functioning score of 
60.  Such score does not indicate any more than a moderate 
psychiatric disorder, which would not indicate anymore than a 
30 percent disability evaluation.  Hence, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The Veteran has not required frequent hospitalization for 
his posttraumatic stress disorder at any time during the 
appeal period and prior to July 2006.  He also has not 
indicated that it has caused him marked interference with his 
job.  The manifestations of his posttraumatic stress disorder 
are consistent with the assigned schedular evaluation of 
30 percent.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluation assigned for the 
disability prior to July 2006.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder for the period prior to July 
18, 2006, is denied.


REMAND

During his March 2009 video conference hearing, the Veteran 
indicated that his symptoms had increased in severity since 
his last VA examination in April 2007.  Thus, an additional 
examination will be needed.  See VA O.G.C. Prec. Op. No. 11-
95 (April 7, 1995) (another VA examination is required when 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  

The Veteran testified that he is currently receiving monthly 
treatment for his posttraumatic stress disorder at the Vet 
Center in Hartford, Connecticut.  The Board notes that Vet 
Center clinical treatment records dated through August 2008 
are associated with the claims file.  Therefore, the RO must 
obtain all outstanding treatment records from the Hartford 
Vet Center from August 2008 to the present.

Lastly, the record reflects and the Veteran testified to 
receiving ongoing treatment from his private psychologist, 
J.S., Ph.D.  However, the record contains only a January 2007 
statement from Dr. J.S.  Thus, the RO should specifically 
request that the Veteran provide authorization to enable VA 
to obtain all clinical treatment records from his private 
psychologist, J.S., Ph.D.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain treatment 
records from the Vet Center in 
Hartford, Connecticut, from August 2008 
to the present.  

2.  The RO should obtain all clinical 
treatment records from the Veteran's 
private psychologist, J.S., Ph.D.  

3.  The RO should arrange for the 
Veteran to undergo a VA posttraumatic 
stress disorder examination in 
accordance with the latest AMIE 
worksheet involving a claim for 
increase.  

4.  The RO should then readjudicate the 
claim for entitlement to a rating in 
excess of 50 percent for posttraumatic 
stress disorder for the period 
beginning July 18, 2006.  If the 
benefit sought on appeal remains 
denied, the RO must furnish to the 
Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


